Citation Nr: 1118482	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and from February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).   

In April 2010, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

In April 2010, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  

For reasons expressed in more detail below, the Board has recharacterized the appeal as encompassing-in addition to the claim for a higher, initial rating for PTSD, noted above-a higher rating for PTSD, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and a claim for a TDIU due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

The Veteran's most recent VA examination was conducted in August 2008.  On examination, the examiner noted no panic attacks or suicidal ideation.  The Veteran reported that his PTSD caused him to call off from work several days per month.  The examiner noted that the Veteran's PTSD impacted his work due to outbursts of anger that have resulted in a demotion.

A June 2009 letter stated that the Veteran would benefit from temporarily suspending work due to excessive stress and anxiety caused by his job.

A March 2010 letter from the Veteran's physician noted that the Veteran was out of work due to his PTSD until further notice.

During the April 2010 Board hearing, the Veteran reported that his PTSD symptoms had increased in severity since his last VA examination.  He stated that he suffered panic attacks several times per week.  The Veteran noted that his panic attacks usually occurred while he was at work.  The Veteran also stated that he had some suicidal thoughts.

To ensure that the record reflects the current severity of the disability, the Board finds that a more contemporaneous VA examination is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist, at a VA medical facility.  

Additionally, in light of the March 2010 letter regarding the impact of the Veteran's PTSD on his ability to maintain employment, a TDIU claim is a component of the instant appeal.  Thus, the Veteran should be informed of how to substantiate such a claim.  Furthermore, in light of the August 2008 VA examination report, which stated that the Veteran had difficulty performing his job because of anger and the frequent absences from work reported by the Veteran, he should also be apprised of the provisions of 38 C.F.R. § 3.321(b)(1) (2010) (authorizing the assignment of an extra-schedular rating, pursuant to specially prescribed procedures, where the disability is so exceptional or unusual-due to such factors as marked interference with employment or frequent periods of hospitalization-to render the regular schedular criteria for rating the disability inadequate).  Referral to the appropriate official for extra-schedular rating should be considered upon readjudication.  

Finally, the Board notes that the record appears to indicate that the Veteran is continuing to receive treatment for his PTSD from the VA Medical Center (VAMC) in Providence, Rhode Island.  The record currently includes VAMC records through March 2010.  Thus, outstanding VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for PTSD from the VAMC in Providence, Rhode Island, dating from March 2010. 

2.  The RO should send the Veteran and his representative a notice letter explaining how to establish entitlement to a TDIU, as well as how to establish a higher rating on an extra-schedular basis.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  The claims file must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Further, the examiner should comment as to the impact of the Veteran's PTSD on his employment.  He should specifically opine as to whether it is at least as likely as not that the Veteran is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  All opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.
 
4.  After the above examination is conducted, consider whether referral for extraschedular evaluation under 38 C.F.R. §§ 3.321(b) or 4.16(b) is appropriate (i.e., consider whether the evidence suggests an exceptional or unusual disability picture not contemplated by the rating schedule or if the evidence suggests that the Veteran is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities and the Veteran does not meet the percentage thresholds as set forth under 38 C.F.R. § 4.16(a)).

5.  The RO must ensure that all actions in the remand have been accomplished (to the extent possible).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

